Citation Nr: 0534617	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post, right shoulder dislocation, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision, by the San Diego, California, Regional Office (RO), 
which increased the evaluation for the veteran's service 
connected right shoulder disorder from 10 percent to 20 
percent, effective February 2002.  As this does not represent 
the highest possible rating available under the rating 
schedule, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

On September 13, 2005, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is also of record.  

In a rating action of January 2004, the RO denied the 
veteran's claim for an increased rating for diabetes 
mellitus.  A notice of disagreement with that determination 
was received in February 2004.  A statement of the case was 
issued in September 2004.  However, the record contains no 
substantive appeal with respect to the issue of entitlement 
to an increased rating for diabetes mellitus, and that issue 
has not been certified to the Board.  Therefore, that issue 
is not in appellate status, and will not be addressed by the 
Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2005).  


FINDING OF FACT

The postoperative residuals of the right shoulder disability 
primarily consist of painful motion; the veteran also 
experiences stiffness, fatiguability and weakness in this 
shoulder, but abduction and elevation of this shoulder are 
still to at least 90 degrees, even with these symptoms.  
Malunion with marked deformity, limitation of arm motion at 
midway between the side and the shoulder, or recurrent 
dislocations at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post, right shoulder dislocation, postoperative have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
March 2002 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in March 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The service medical records indicate that the veteran 
suffered a dislocation of the right shoulder in May 1977.  
The record indicates that the dislocation spontaneously 
corrected itself; a sling and ace wrap was applied, and 
medication was prescribed for pain.  By a rating action of 
September 1986, service connection was granted for status 
post right shoulder dislocation.  

The records indicate that the veteran was seen at a clinic in 
September 1986 with complaints of a recent dislocation of the 
right shoulder.  It was noted that the veteran had had 
recurrent symptoms compatible with subluxation of the right 
shoulder over the ensuing years.  In December 1986, the 
veteran underwent capsulorrhaphy of the right shoulder with 
modified Bankart type repair.  The records indicate that the 
veteran had no other dislocations in the year following the 
surgery.  A December 1987 VA examination reported a finding 
of recurrent dislocations, right shoulder, postoperative, 
with residual limitation of motion.  

The veteran's claim for an increased rating for his right 
shoulder disorder (VA Form 21-4138) was received in February 
2002.  Submitted in support of the veteran's claim were 
medical records from Kaiser Permanente, dated from December 
1984 through October 2001, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including symptoms of pain and stiffness in the 
right shoulder.  The veteran received physical therapy.  

The veteran was afforded a VA compensation examination in 
March 2002, at which time he indicated that he made a 
reasonable recovery, but his shoulder was still bothering him 
on a daily basis with pain, stiffness, fatiguability and lack 
of endurance.  The veteran indicated that he had no current 
treatment for the right shoulder.  The veteran noted that 
there were no flare-ups, did not use crutches, brace or cane, 
and he had no other surgery or injury.  There was no evidence 
of dislocation, recurrent subluxation, and no evidence of 
inflammatory arthritis or constitutional symptoms.  The 
veteran indicated that he cannot do any heavy lifting, more 
than 30 pounds, and he cannot do any overhead work because he 
is unable to get his shoulder that high.  The veteran also 
reported problems with throwing.  The veteran further related 
that his dominant hand was somewhat mixed in that he used his 
left hand for writing and for everything else he used his 
right arm.  The veteran stated that he had gotten worse over 
time in terms of the amount of pain and he had had surgery 
since his last evaluation.  

On examination, range of motion of the right shoulder was 
from 0 degrees to 45 degrees only to 90 degrees in forward 
flexion.  Lateral flexion was from 0 degrees to 120 degrees.  
External rotation was 0 to 45 degrees, and internal rotation 
was from 0 degrees to 40 degrees, at which point he had to 
stop because of pain in all those points.  However, there was 
no decreased range of motion against resistence or repetitive 
motion.  There was no incoordination of motion as well.  X-
ray study of the right shoulder revealed limitation of 
rotation on external and internal rotation; mild elevation of 
the right humeral head relative to the glenoid fossa, rotator 
cuff tears in question.  No subluxation or dislocation was 
noted, and no soft tissue calcification was identified; the 
remainder of examination is unremarkable.  The pertinent 
diagnosis was status post operative right shoulder 
dislocation.  

VA progress notes, dated in August 2003, reflect that the 
veteran was seen or evaluation of right shoulder pain.  The 
veteran reported decreased range of motion and decreased 
strength in the right shoulder.  Examination of the right 
shoulder revealed a decreased range of motion of the joint, 
with no tenderness, injection, or swelling.  Rotator cuff 
appeared intact, with negative apprehension sign.  The 
assessment was right shoulder pain, history of pinning.  

Received in September 2003 were treatment reports from Kaiser 
Permanente, dated from October 2001 to September 2003, 
reflecting treatment primarily for unrelated disabilities.  
Received in September 2004 were VA progress notes, dated from 
August 2003 to August 2004, which show that the veteran 
received ongoing clinical evaluation for several 
disabilities, including complaints of right shoulder pain.  

At his personal hearing in September 2005, the veteran 
indicated that he has been told that his shoulder will never 
be 100 percent; the doctors have stated that they can't do 
anymore for him.  The veteran related that he was 
participating in physical therapy.  The veteran noted that 
his range of motion is not that good; he explained that he 
used to lift 100 pound weights, but not he can only lift 
about 10 pounds.  The veteran indicated that he experienced 
constant pain and numbness in his right arm; he stated that 
he had no strength in his arms.  The veteran also reported 
problems with morning stiffness in the right shoulder, 
especially during cold weather.  During the hearing, it was 
observed that the veteran could raise his arm to about 70 
degrees; he also described his participation in everyday 
activities.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In addition to these types of 
symptoms, other considerations include whether there is 
swelling, deformity or atrophy from disuse.  38 C.F.R. 
§ 4.45.  

The RO rated the veteran's right shoulder disorder as 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 
5203.  Under that code, a 10 percent rating is warranted for 
nonunion of the clavicle or scapula without loose movement or 
for malunion of the clavicle or scapula.  A 20 percent rating 
is warranted for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  In 
other cases, impairment of the clavicle or scapula will be 
rated on impairment of function of the contiguous joint, in 
this case, the shoulder.  

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, DC 5201.  The regulations define normal range of arm 
motion as forward elevation (flexion) and abduction to 180 
degrees and external and internal rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  A 20 percent rating is warranted 
when motion of the major arm is limited to shoulder level 
(i.e., 90 degrees with flexion or abduction or 0 degrees with 
rotation).  A 30 percent rating is warranted when such motion 
is limited to midway between the side and shoulder level 
(i.e., 45 degrees).  

For comparison, the Rating Schedule also lists what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  See 38 
C.F.R. § 4.71, Plate I. Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The veteran is right handed and, thus, his right shoulder 
disability affects his major upper extremity.  However, he 
does not have any actual ankylosis or arthritis in this 
shoulder.  See, e.g., Lewis v. Derwinski, 3 Vet. App. 259, 
260 (1992).  So the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5200, simply do not apply.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence of record is 
against an evaluation in excess of 20 percent for the 
veteran's postoperative recurrent right shoulder dislocation.  
While it's clear that the veteran postoperative right 
shoulder disability is symptomatic, to include pain and 
limitation of motion, it is not manifested by recurrent 
dislocations in recent years.  In fact, there are no apparent 
dislocations since he underwent the surgery in 1987.  
Further, there is no indication of marked deformity with 
malunion of the humerus or guarding of all arm movements, and 
the degree of limitation of motion that has been demonstrated 
more nearly approximates at the shoulder level rather than 
midway between the side and shoulder level, with 
consideration of pain.  

Range of motion limited to the shoulder level either by 
abduction or flexion warrants the currently assigned 20 
percent evaluation.  No clinical evidence on file shows the 
right shoulder motion to be limited to midway between the 
side and the shoulder level (45 degrees) which would support 
the next higher 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.  Pain was noted on attempts at 
abduction and flexion of the right arm/shoulder at 90 
degrees, which does not support a rating in excess of 20 
percent under Code 5201.  That is, as noted above, limitation 
at 80 degrees more nearly approximates at the shoulder level 
rather than midway between the side and shoulder level.  
During the March 2002 VA examination, the examiner noted that 
the veteran had to stop his movements due to pain at all 
extremes; however, he noted that there was no decreased range 
of motion against resistance or repetitive motion.  There was 
no incoordination of motion as well.  There is no objective 
evidence of any appreciable weakness, fatigue, or 
incoordination, nor are there any objective findings to show 
that pain or flare-ups of pain results in additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under the applicable rating criteria.  
Id.; 38 C.F.R. § 4.71a, Code 5201.  

The Board also notes that the veteran presented credible 
sworn testimony that was fairly consistent with the objective 
medical evidence.  The hearing established that the veteran 
retained significant functional use of the arm and 
established that his range of motion was useful until 
approximately 70 degrees.  His testimony is also consistent 
with no more than a 20 percent evaluation.  Stated 
differently, his overall functional impairment is better than 
restriction midway between the side and shoulder level.  

With respect to impairment of the humerus, since surgical 
correction in 1987, there is no evidence of malunion at the 
acromioclavicular joint.  The most recent X-ray studies from 
March 2002 revealed only mild elevation of the right humeral 
head relative to the glenoid fossa; the remainder of the 
examination was unremarkable.  Additionally, there is no X-
ray evidence of marked or more than moderate deformity of the 
humerus or any part of the shoulder joint sufficient to 
warrant the next higher 30 percent evaluation.  While the 
veteran's current evaluation is based on schedular criteria 
for infrequent dislocations with guarding of movement only at 
the shoulder level, the clinical evidence does not support a 
finding of frequent episodes of dislocation and guarding of 
all arm movements to support the next higher rating of 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The highest schedular evaluation for impairment of the 
clavicle or scapula involving dislocation is a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The veteran's currently assigned 20 percent evaluation most 
accurately assesses the level of disability in consideration 
of all applicable schedular criteria.  This 20 percent 
evaluation includes consideration of the demonstrated 
decrease in function, restriction in range of motion, and 
pain on use.  In the absence of evidence showing marked 
deformity of the humoral head or recurrent dislocation and 
guarding of all arm movements or greater functional 
impairment, a rating in excess of 20 percent is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's right shoulder disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  


ORDER

A rating in excess of 20 percent for status post, right 
shoulder dislocation, postoperative is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


